Citation Nr: 0823373	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-13 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 30 percent disability 
evaluation for a left shoulder disorder, to include recurrent 
dislocations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1982 to August 
1984.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

Procedural history

In a February 2000 rating decision, the veteran was granted a 
30 percent disability rating for a left shoulder disorder 
effective February 11, 1999.  Subsequently, based on medical 
reports, the RO sought to reduce the disability rating 
because the evidence showed the veteran's disability was 
improving.  In a February 2002 rating decision, the RO 
continued the 30 percent disability rating but informed the 
veteran of its intention to reduce the disability rating.  

In the May 2004 rating decision, the RO reduced the 
disability rating to 20 percent disabling to be effective 
August 1, 2004.  In an notice of disagreement (NOD) received 
by the RO on July 16, 2004, the veteran disagreed with the 
reduction, informed the RO that he had not received notice of 
the scheduling of VA medical examinations, and stated that he 
would be willing to report for any examination scheduled in 
the future.  The 20 percent reduction took effect on August 
1, 2004.

In a September 2007 decision, the Board denied the veteran's 
claim seeking restoration of the 30 percent disability rating 
for his service-connected left shoulder disability.  The 
veteran duly appealed to the United States Court of Appeals 
for Veterans Claims (the Court).  In a March 2008 Order, the 
Court remanded the case to the Board compliance with the 
instructions contained in a December 2007 Joint Motion for 
Remand (the Joint Motion) filed by the veteran and counsel 
for the Secretary for Veterans Affairs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Motion for Joint Remand contended that the Board failed 
to discuss in the September 2007 decision whether the 
provisions of 38 C.F.R. § 3.655 were applicable in this case.  
Specifically, the Joint Remand determined that the Board had 
not determined whether the provisions of § 3.655(c)(3) have 
any bearing on the claim.  Section 3.655(c)(3) states in 
situations when a veteran fails to report for a VA medical 
examination:

(3)  If notice is received that the claimant is 
willing to report for a reexamination before 
payment has been discontinued or reduced, action to 
adjust payment shall be deferred.  The 
reexamination shall be rescheduled and the claimant 
notified that failure to report for the rescheduled 
examination shall be cause for immediate 
discontinuance or reduction of payment.  When a 
claimant fails to report for such rescheduled 
examination, payment shall be reduced or 
discontinued as of the date of last payment and 
shall not be further adjusted until a VA 
examination has been conducted and the report 
reviewed.

As noted in the Introduction, the RO's May 2004 rating 
decision reducing the veteran's disability rating was 
followed by a NOD which included the veteran's notification 
of his willingness to report to a VA medical examination in 
the future.  This notification took place before the payment 
of the 30 percent disability rating was reduced on August 1, 
2004.  The Board finds that 38 C.F.R. § 3.655(c)(3) applies 
and that it's language leaves no alternative but to remand 
the case for compliance with its provisions.

As in all matters involving statutory interpretation, 
analysis must begin with an examination of the statutory 
language itself. See Sweitzer v. Brown, 5 Vet. App. 503, 504 
(1993); see also United States v. Hohri, 482 U.S. 64, 69 
(1987); Kelly v. Robinson, 479 U.S. 36, 43 (1986). Where the 
plain meaning of a statute is discernible, that "plain 
meaning must be given effect unless a 'literal application of 
[the] statute will produce a result demonstrably at odds with 
the intention of its drafters.'" Gardner v. Derwinski, 1 Vet. 
App. 584, 586 (1991) aff'd, sub nom. Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), aff'd, 115 S. Ct. 552 (1994). With 
regard to the plain meaning of "shall" in the context of 
§ 3.655(c)(3), the Board finds that the term means the RO had 
a duty to defer action to adjust the payment of the veteran's 
disability benefit, had a duty to reschedule a medical 
examination, and had a duty to inform the veteran of the 
consequences of his failure to report for the reexamination.

Accordingly, the case is REMANDED for the following action:

1. VBA shall defer the reduction of the 
veteran's 30 percent disability benefit. 

2.  VBA should contact the veteran in 
writing and reschedule the veteran for a 
medical examination; and notify the 
veteran that failure to report for the 
rescheduled examination shall be cause for 
immediate discontinuance or reduction of 
payment.  Steps taken to contact the 
veteran or determine his whereabouts 
should be clearly documented in the 
veteran's VA claims folder.

3.  VBA should obtain all VA treatment 
records pertaining to the veteran's 
service-connected left shoulder and 
incorporate them into the veteran's VA 
claims folder prior to the medical 
examination.  The veteran's VA claims 
folder should be reviewed by the medical 
examiner(s) who examines the veteran prior 
to the examination.  The examiner should 
determine, to the extent practicable, the 
nature and extent of the veteran's left 
shoulder disability.  The examiner's 
written report should be incorporated into 
the veteran's VA claims folder.

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claim of entitlement to a 30 percent 
disability rating for his service-connected 
left shoulder disorder.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




